DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not appear to teach or reasonably suggest the features of the first detection section including the correction section to match phases of the input signal and the output signal from which the DC components have been removed.
A Machine Translation of the disclosure of JP 2014-230016 A (hereafter Yazaki), where the original document (i.e., JP 2014-230016 A) has been cited in an IDS received 1/22/2020, does not appear to teach or reasonably suggest the above features.  Yazaki discloses a fault detection device for detecting an abnormality of an alarm device (see Yazaki, p. 1, [0001]).  Yazaki teaches a microcomputer (6) that periodically transmits a failure detection signal, such as the synthesized wave SS, to determine if the digital amplifier (3) is working correctly (see Yazaki, p. 4, [0019] and figure 2).  Importantly, Yazaki teaches that for the first half cycle of the synthesized wave, the positive amplifier output is compared to the normal operating output to detect if there is an abnormality, and further teaches that for the second half cycle of the synthesized wave, the negative amplifier output is compared to the normal operating output to detect if there is an abnormality (see Yazaki, p. 4, [0020] and figure 2).  Therefore, Yazaki does not appear to teach or reasonably suggest the phase matching features.

Sakai, US 2009/0067645 A1, discloses an electronic volume device (see Sakai, abstract).  Specifically, Sakai teaches detection of DC offsets in the amplifier output, where detected DC offsets indicates abnormal operating conditions and takes steps to protect the system (see Sakai, ¶ 0055-0056 and 0061-0062).  Specifically, Sakai teaches a DC offset detection circuit for comparing the output of the amplifier (S3) with a reference DC level (see Sakai, ¶ 0038).  Sakai does not appear to teach or reasonably suggest the features of removing the DC components of the input signal, such that the correction section matches phases of the input signal and the output signal from which the DC components have been removed.   
Bhattacharya, US 8,421,540 B1, discloses a method and apparatus for run-time short circuit protection for amplifiers (see Bhattacharya, abstract).  Herein, Bhattacharya teaches comparing the difference between an input signal and a gain reduced output signal, where the output signal is the output of a pre-amplifier that amplifies the input signal (see Bhattacharya, column 3, line 65 - column 4, line 18, and figure 4, units 12, 14, 16, 18, 20, 22, 24, 26, and 28).  Specifically, Bhattacharya teaches a first input and a second input, where the second input is the amplifier output signal, then a first and 
Therefore, the above cited prior art does not appear to teach or reasonably suggest the features of the independent claims, and they are allowable.  Claims 1 and 3 are allowable over the prior art of record, and claims 2 and 4-10, which depend from one of the allowable independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653           
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653